Title: From Alexander Hamilton to James Wilkinson, 5 March 1800
From: Hamilton, Alexander
To: Wilkinson, James

New York March 5. 1800
Sir
Col Hamtramck has transmitted me copies of letters from him to you of the 24 & 26th of November 1, 20 and 25 of December.
A definitive organization of the four Regiments of the old establishment has been made by the Department of War of which the inclosed is a copy & must govern. This exhibits the state in which the Officers of those Regiments stand in the records of that Department.
Few transpositions have been made. These few may give some though not much facility to the execution of the general plan. The staff are established as nearly in conformity with your views as the circumstances would permit. You will however understand that the appointment of Capt Shaumberg as B. Q M cannot be absolute till it shall have received the sanction of Mr. Wilkins Qr. M General.
It is expected that the incorporation of the men of the several regiments in the manner heretofore communicated by you to Col Hamtramck will be carried into execution. It will be easier for the officers to change their places than for the men to be transported great distances. The former must of course be directed, so that Officers and men may be together. Our general plan (except as to the alteration in the distribution of the Officers) is to stand.
You will observe the remark respecting transfers in the letter of the 20th. of December. Your prohibition was doubtless proper, the transfers of men from one Regiment to another being always the exercise of a very delicate authority & one peculiarly proper to be reserved to the Chief Officer of a Military District or command (being in the case of the Western army yourself)—Yet the transfer of supernumeraries is proper and it is well that it should be carried into effect in all existing cases. It is expected that Col Hamtramck (to whom this letter will go open) will take the requisite previous measures for the incorporation of the troops in the plan prescribed and that he will unite with the transfer of supernumeraries.
The paragraph respecting the Indians in the letter of the 26 of November was immediately communicated to the Secy of War, who I presume, has given direction concerning the subject of it. While the system of separating the management of Indian affairs from the Military and confining it to the Superintendants and their Agents continues, it is for us to conform to it with every good disposition. If there are intrinsic objections they will manifest themselves in the practice. If there are not the public service will be promoted and the Military disburthened of cares which will always subject them to suspicion and criticism.
A Division or brigade Inspector is to furnish his own horses and he must be allowed to draw forage for such as he may have not exceeding two. The equivalent in money for want of a specific provision cannot at present be allowed.
The Detachments in a course of recruiting under Majors Bradley Buel & Cass will as soon as the roads permit be marched to Fort Fayette there to receive their final destination.
With great consideration esteem & regard I am Sir   Yr Obed Ser
B General Wilkinson

